DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on October 15, 2021 is acknowledged.  The traversal is on the ground that searching all the pending claims would not present a serious search burden on the examiner.  This argument is not persuasive. As set forth in the restriction requirement, a different field of search would be required to search the different inventions. The inventions are classified differently and the search terms and techniques required to search the scope of the different inventions is different.  The method claims require a plurality of fibers and these fibers must have their conduction properties changed upstream from the pultrusion die.  The apparatus claims are not limited to the material worked upon (e.g. the presence of fibers is not necessary to meet the apparatus claims) and the conduction properties are not necessarily changed.  An apparatus that is merely capable of utilizing fibers or changing conduction properties is all that is needed to meet the scope of the apparatus limitations.  As such, it also follows that prior art that would be applicable to the apparatus invention would not be applicable to the method invention.  Accordingly, since the different inventions are separately classified and a different field of search is required, the requirement for establishing burden set forth in MPEP 808.02 has been met. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “upstream the pultrusion die”. The recitation should be - - upstream from the pultrusion die - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the size or a surface of the fibers is changed by mashing or squeezing”.  The claim depends from claim 3, which requires, “changing a size of the fibers”.  It is not clear in claim 4 how to interpret the cited limitation in view of the requirement to change fiber size in claim 3.  The issue arises due to the presence of “or a surface” in claim 4.  Without “or a surface”, claim 3 specifies changing a size of the fibers generally and claim 4 provides a specific method of changing the size and the scope of claim 4 would be understood. However, with “or a surface” it is not clear whether “or a surface” is meant to be understood as being synonymous with “the size” or whether the claim intends to improperly remove the requirement of claim 3 that the size must be changed or whether the general size change of claim 3 is still understood to be required and that in the “or a surface” embodiment the size is not necessarily changed by mashing or squeezing even though the surface is changed by mashing or squeezing.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (EP 1842657).
Regarding claims 1 and 6, Davies et al. teach a method of manufacturing a pultruded strip for an elongate structure (Abstract; Figures 1 and 4) comprising providing a pultrusion apparatus including at least one pultrusion die (Figure 4 (21) and (22) together reasonably form the pultrusion die with (21) forming the upstream portion of the die and (22) forming the downstream portion die; e.g. the arrangement in Davies et al. is different than a pultrusion system that applies the resin to the fibers in a bath and then merely shapes them in the die. Such a bath system would not read upon the claimed configuration, but the configuration of Davies et al. does read upon the claimed configuration under a reasonable interpretation) through which a plurality of fibers are pulled to be soaked in a resin (Figure 4; paragraphs [0040]-[0041]; puller (23) and (21) and (22) together reasonably form the pultrusion die with (21) forming the upstream portion and (22) forming the downstream portion) and changing conduction properties of selected points along the plurality of fibers upstream from the pultrusion die (paragraphs [0012]-[0013], [0022]-[0025] and [0040]; applying a transverse layer of fibers, such as carbon fibers or metallic fibers, across the longitudinal layer of fibers changes .    

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ong et al. (US 2017/0274561).
Regarding claims 1 and 3-6, Ong et al. teach a method of manufacturing a pultruded strip for an elongate structure (60) comprising providing a pultrusion apparatus including at least one pultrusion die (40) through which a plurality of fibers (20) are pulled to be soaked in a resin (Figure 3; paragraphs [0007]-[0012], [0023], [0024]) and changing conduction properties of selected points along the plurality of fibers upstream from the pultrusion die (Figure 3 (30); Figure 5 (21); paragraphs [0025]-[0027]).  
The surface roughening of the fibers in Ong et al. removes material from the fibers and forms cavities (21) in the fibers.  This is a change in size of the fibers (claim 3) and the roughening mechanism (330) is understood to read upon “mashing” the surface of the fiber to change the size (claim 4) and is also understood to include locally removing a covering surface of at least one of the plurality of fibers (claim 5). 
While Ong et al. do not explicitly recite that these steps change conduction properties as claimed, Ong et al. perform the same claimed and disclosed process steps on the same claimed and disclosed materials.  As such, and absent an appropriate amendment or persuasive evidence to the contrary, it follows from a technical and rational basis that the same claimed 
Further, the elongate structure set forth in the preamble of the claim and further specified in claim 6 is understood to be an intended use limitation that is a mere statement of purpose that does not result in a manipulative difference between the claimed invention and the prior art (see MPEP 2111.02). As such, Ong et al. necessarily meet the limitation.  Further, the structure set forth by Ong et al. is understood to read upon the recited structure.    

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klocke (US 3,954,379).
Regarding claims 1 and 6, Klocke teaches a method of manufacturing a pultruded strip/profile member (16) for an elongate structure comprising providing a pultrusion apparatus including at least one pultrusion die through which a plurality of fibers are pulled to be soaked in a resin (col. 3, lines 30-col. 4, line 2; col. 5, line 46-col. 6, line 62; Figures 1 and 2 (2a), (2b), (9)) and changing conduction properties of selected points along the plurality of fibers upstream from the pultrusion die (col. 3, lines 30-65). In Klocke, the preheating section (2a) is reasonably understood to be upstream of the pultrusion die (in this case, the location within duct 2 starting at approximately the location where the resin is applied to the fibers and extending until the material exits the duct is reasonably understood to be the pultrusion die) and this preheating results in bonding of the fibers at the points of contact by the melting/softening of the sizing material to form an irregular grid structure (col. 3, lines 30-65). These new points of bonded contact between the fibers necessarily change the “conduction properties” at these points relative to the conduction properties prior to making the points of contact under a reasonable interpretation.  The sizing material on the fibers becomes tacky and the bonding of the selected points results in a change in size of the fibers (claim 3) by squeezing the fibers through the duct to some extent (claim 4) and includes the breaking of a covering surface/sizing material of the 
While Klocke does not explicitly recite that these steps change conduction properties as claimed, Klocke perform the same claimed and disclosed process steps on the same claimed and disclosed materials.  As such, and absent an appropriate amendment or persuasive evidence to the contrary, it follows from a technical and rational basis that the same claimed effects and physical properties (i.e. change in conduction properties) would be realized by practicing the method of Klocke.  
Further, the elongate structure set forth in the preamble of the claim and further specified in claim 6 is understood to be an intended use limitation that is a mere statement of purpose that does not result in a manipulative difference between the claimed invention and the prior art (see MPEP 2111.02). As such, Klocke necessarily meets the limitation.  Further, the structure set forth by Klocke is understood to read upon the recited structure.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art references disclose analogous pultrusion methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742